 



EXHIBIT 10.1

Contact:   Customer Services — CTSLink
Wells Fargo Bank Minnesota, N.A.
Securities Administration Services
7485 New Horizon Way
Frederick, MD 21703
www.ctslink.com
Telephone:  (301) 815-6600
Fax:              (301) 315-6660

SMT SERIES 2004-12
Record Date: April 28, 2006
Distribution Date: May 22, 2006
Certificateholder Distribution Summary

                                                                               
                                                                               
        Certificate     Certificate                                            
                          Class     Pass-Through       Beginning       Interest
      Principal       Current       Ending Certificate       Total      
Cumulative   Class     CUSIP     Description     Rate       Certificate Balance
      Distribution       Distribution       Realized Loss       Balance      
Distribution       Realized Loss                                                
               
A-1
    81744FFY8     SEN       5.19250 %       184,650,416.16         798,997.74  
      12,810,002.41         0.00         171,840,413.75         13,609,000.15  
      0.00  
A-2
    81744FFZ5     SEN       4.95688 %       95,865,214.44         395,993.64    
    6,957,482.02         0.00         88,907,732.43         7,353,475.66        
0.00  
A-3
    81744FGA9     SEN       4.98688 %       82,259,394.59         341,848.11    
    3,926,522.62         0.00         78,332,871.97         4,268,370.73        
0.00  
X-A1
    81744FGB7     IO       0.65626 %       0.00         153,409.94         0.00
        0.00         0.00         153,409.94         0.00  
X-A2
    81744FGC5     IO       0.94412 %       0.00         64,719.07         0.00  
      0.00         0.00         64,719.07         0.00  
X-B
    81744FGD3     IO       0.10678 %       0.00         1,194.15         0.00  
      0.00         0.00         1,194.15         0.00  
B-1
    81744FGF8     SUB       5.42250 %       8,588,000.00         38,807.03      
  290,056.65         0.00         8,297,943.35         328,863.68         0.00  
B-2
    81744FGG6     SUB       5.77250 %       6,134,000.00         29,507.10      
  207,173.67         0.00         5,926,826.33         236,680.77         0.00  
B-3
    81744FGH4     SUB       6.17250 %       3,680,000.00         18,929.00      
  124,290.69         0.00         3,555,709.31         143,219.69         0.00  
B-4
    81744FGJ0     SUB       5.76702 %       2,453,000.00         11,788.75      
  82,849.20         0.00         2,370,150.80         94,637.95         0.00  
B-5
    81744FGK7     SUB       5.76702 %       920,000.00         4,421.38        
31,072.67         0.00         888,927.33         35,494.05         0.00  
B-6
    81744FGL5     SUB       5.76702 %       2,762,778.00         13,277.50      
  93,311.85         0.00         2,669,466.15         106,589.35         0.00  
A-R
    81744FGE1     RES       4.66404 %       0.00         0.17         0.00      
  0.00         0.00         0.17         0.00                                  
                             
Totals
                            387,312,803.19         1,872,893.58        
24,522,761.78         0.00         362,790,041.42         26,395,655.36        
0.00                                                                

All distributions required by the Pooling and Servicing Agreement have been
calculated by the Certificate Administrator on behalf of the Trustee.

 



--------------------------------------------------------------------------------



 



Principal Distribution Statement

                                                                               
                                                                           
Beginning       Scheduled     Unscheduled                                      
                Original Face       Certificate       Principal     Principal  
          Realized       Total Principal       Ending Certificate       Ending
Certificate       Total Principal   Class     Amount       Balance      
Distribution     Distribution     Accretion     Loss       Reduction      
Balance       Percentage       Distribution                                    
         
A-1
      380,510,000.00         184,650,416.16         888.29       12,809,114.11  
    0.00       0.00         12,810,002.41         171,840,413.75        
0.45160551         12,810,002.41  
A-2
      208,392,000.00         95,865,214.44         358.41       6,957,123.60    
  0.00       0.00         6,957,482.02         88,907,732.43         0.42663697
        6,957,482.02  
A-3
      218,330,615.00         82,259,394.59         0.00       3,926,522.62      
0.00       0.00         3,926,522.62         78,332,871.97         0.35878098  
      3,926,522.62  
X-A1
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
X-A2
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
B-1
      8,588,000.00         8,588,000.00         18.23       290,038.42      
0.00       0.00         290,056.65         8,297,943.35         0.96622536      
  290,056.65  
B-2
      6,134,000.00         6,134,000.00         13.02       207,160.65      
0.00       0.00         207,173.67         5,926,826.33         0.96622536      
  207,173.67  
B-3
      3,680,000.00         3,680,000.00         7.81       124,282.88       0.00
      0.00         124,290.69         3,555,709.31         0.96622536        
124,290.69  
B-4
      2,453,000.00         2,453,000.00         5.21       82,844.00       0.00
      0.00         82,849.20         2,370,150.80         0.96622536        
82,849.20  
B-5
      920,000.00         920,000.00         1.95       31,070.72       0.00    
  0.00         31,072.67         888,927.33         0.96622535         31,072.67
 
B-6
      2,762,778.00         2,762,778.00         5.87       93,305.98       0.00
      0.00         93,311.85         2,669,466.15         0.96622535        
93,311.85  
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00                              
               
Totals
      831,770,493.00         387,312,803.19         1,298.79       24,521,462.98
      0.00       0.00         24,522,761.78         362,790,041.42        
0.43616604         24,522,761.78                                              

Principal Distribution Factors Statement

                                                                               
                                                                           
Beginning       Scheduled     Unscheduled                                      
    Ending                 Original Face       Certificate       Principal    
Principal             Realized       Total Principal       Ending Certificate  
    Certificate       Total Principal   Class     Amount       Balance      
Distribution     Distribution     Accretion     Loss       Reduction      
Balance       Percentage       Distribution                                    
         
A-1
      380,510,000.00         485.27086321         0.00233447       33.66301572  
    0.00000000       0.00000000         33.66535021         451.60551300        
0.45160551         33.66535021  
A-2
      208,392,000.00         460.02348670         0.00171988       33.38479212  
    0.00000000       0.00000000         33.38651205         426.63697469        
0.42663697         33.38651205  
A-3
      218,330,615.00         376.76527678         0.00000000       17.98429698  
    0.00000000       0.00000000         17.98429698         358.78097980        
0.35878098         17.98429698  
X-A1
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
X-A2
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
X-B
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
B-1
      8,588,000.00         1000.00000000         0.00212273       33.77252212  
    0.00000000       0.00000000         33.77464485         966.22535515        
0.96625536         33.77464485  
B-2
      6,134,000.00         1000.00000000         0.00212260       33.77252201  
    0.00000000       0.00000000         33.77464460         966.22535540        
0.96622536         33.77464460  
B-3
      3,680,000.00         1000.00000000         0.00212228       33.77252174  
    0.00000000       0.00000000         33.77464402         966.22535598        
0.96622536         33.77464402  
B-4
      2,453,000.00         1000.00000000         0.00212393       33.77252344  
    0.00000000       0.00000000         33.77464329         966.22535671        
0.96622536         33.77464329  
B-5
      920,000.00         1000.00000000         0.00211957       33.77252174    
  0.00000000       0.00000000         33.77464130         966.22535870        
0.96622536         33.77464130  
B-6
      2,762,778.00         1000.00000000         0.00212467       33.77252172  
    0.00000000       0.00000000         33.77464639         966.22535361        
0.96622535         33.77464639  
A-R
      100.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000                                              

 



--------------------------------------------------------------------------------



 



insinuate
Interest Distribution- Statement

                                                                               
                                                                               
                                Payment                                        
                                                of               Non-          
      Remaining       Ending                     Current       Beginning    
Current     Unpaid     Current       Supported                 Unpaid      
Certificate/               Accrual     Certificate       Certificate/    
Accrued     Interest     Interest       Interest       Total Interest      
Interest       Notational   Class     Accural Dates     Days     Rate      
Notional Balance     Interest     Shortfall     Shortfall       Shortfall(1)    
  Distribution       Shortfall(2)       Balance                                
                   
A-1
    04/20/06 – 05/19/06     30       5.19250 %       184,650,416.16      
798,997.74       0.00       0.00         0.00         798,977.74         0.00  
      171,840,413.75  
A-2
    04/20/06 – 05/19/06     30       4.95688 %       95,865,214.44      
395,993.64       0.00       0.00         0.00         395,993.64         0.00  
      88,907,732.43  
A-3
    04/20/06 – 05/19/06     30       4.98688 %       82,259,394.59      
341,848.11       0.00       0.00         0.00         341,848.11         0.00  
      78,332,871.97  
X-A1
    04/01/06 – 04/30/06     30       0.65626 %       280,515,630.60      
153,409.94       0.00       0.00         0.00         153,409.94         0.00  
      260,748,146.18  
X-A2
    04/01/06 – 04/30/06     30       0.94412 %       82,259,394.59      
64,719.07       0.00       0.00         0.00         64,719.07         0.00    
    78,332,871.97  
X-B
    04/01/06 – 04/30/06     30       0.16078 %       18,402,000.00      
2,465.63       0.00       0.00         0.00         1,194.15         0.00      
  17,780,478.98  
B-1
    04/20/06 – 05/19/06     30       5.42250 %       8,588,000.00      
38,807.03       0.00       0.00         0.00         38,807.03         0.00    
    8,297,943.35  
B-2
    04/20/06 – 05/19/06     30       5.77250 %       6,134,000.00      
29,507.10       28.00       28.00         0.00         29,507.10         0.00  
      5,926,826.33  
B-3
    04/20/06 – 05/19/06     30       6.17250 %       3,680,000.00      
18,929.00       1,243.47       1,243.47         0.00         18,929.00        
0.00         3,555,709.31  
B-4
    04/01/06 – 04/30/06     30       5.76702 %       2,453,000.00      
11,788.75       0.00       0.00         0.00         11,788.75         0.00    
    2,370,150.80  
B-5
    04/01/06 – 04/30/06     30       5.76702 %       920,000.00       4,421.38  
    0.00       0.00         0.00         4,421.38         0.00        
888,927.33  
B-6
    04/01/06 – 04/30/06     30       5.76702 %       2,762,778.00      
13,277.50       0.00       0.00         0.00         13,277.50         0.00    
    2,669,466.15  
A-R
    N/A     N/A       4.66404 %       0.00       0.00       0.00       0.00    
    0.00         0.17         0.00         0.00                                
                   
Totals
                                    1,874,164.89       1,271.47       1,271.47  
      0.00         1,872,893.58         0.00                                    
                         

 

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.

Interest Distribution Factors Statement

                                                                               
                                                                               
      Beginning               Payment of                                
Remaining       Ending                   Current       Certificate/            
  Unpaid             Non-Supported                 Unpaid       Certificate/    
    Original Face       Certificate       Notional       Current     Interest  
  Current Interest     Interest       Total Interest       Interest      
Notational   Class     Amount       Rate       Balance       Accrued Interest  
  Shortfall     Shortfall(1)     Shortfall       Distribution       Shortfall(2)
      Balance                                              
A-1
      380,510,000.00         5.19250 %       485.27086321         2.09980747    
  0.00000000       0.00000000       0.00000000         2.09980747        
0.00000000         451.60551300  
A-2
      208,392,000.00         4.95688 %       460.02348670         1.90023437    
  0.00000000       0.00000000       0.00000000         1.90023437        
0.00000000         426.63697469  
A-3
      218,330,615.00         4.98688 %       376.76527678         1.56573603    
  0.00000000       0.00000000       0.00000000         1.56573603        
0.00000000         358.78097980  
X-A1
      0.00         0.65626 %       476.33669201         0.26050165      
0.00000000       0.00000000       0.00000000         0.26050165        
0.00000000         442.77001297  
X-A2
      0.00         0.94412 %       376.76527678         0.29642691      
0.00000000       0.00000000       0.00000000         0.29642691        
0.00000000         358.78097980  
X-B
      0.00         0.16078 %       1000.00000000         0.13398707      
0.00000000       0.00000000       0.00000000         0.06489240        
0.00000000         966.22535485  
B-1
      8,588,000.00         5.42250 %       1000.00000000         4.51875058    
  0.00000000       0.00000000       0.00000000         4.51875058        
0.00000000         966.22535515  
B-2
      6,134,000.00         5.77250 %       1000.00000000         4.81041735    
  0.00456472       0.00456472       0.00000000         4.81041735        
0.00000000         966.22535540  
B-3
      3,680,000.00         6.17250 %       1000.00000000         5.14375000    
  0.33789946       0.33789946       0.00000000         5.14375000        
0.00000000         966.22535598  
B-4
      2,453,000.00         5.76702 %       1000.00000000         4.80584998    
  0.00000000       0.00000000       0.00000000         4.80584998        
0.00000000         966.22535671  
B-5
      920,000.00         5.76702 %       1000.00000000         4.80584783      
0.00000000       0.00000000       0.00000000         4.80584783        
0.00000000         966.22535870  
B-6
      2,762,778.00         5.76702 %       1000.00000000         4.80585121    
  0.00000000       0.00000000       0.00000000         4.80585121        
0.00000000         966.22535361  
A-R
      100.00         4.66404 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000         1.70000000        
0.00000000         0.00000000                                              

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
Per $1 denomination

 



--------------------------------------------------------------------------------



 



Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    26,483,596.09  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    57,317.33  
Gains & Subsequent Recoveries (Realized Loss)
    0.00  
Prepayment Penalties
    0.00  
 
       
Total Deposits
    26,540,913.42  
 
       
Withdrawals
       
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement for Servicer Advances
    47,355.31  
Total Administration Fees
    97,902.75  
Payment of Interest and Principal
    26,395,655.36  
 
       
Total Withdrawals (Pool Distribution Amount)
    26,540,913.42  
 
       
Ending Balance
    0.00  
 
       

Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    0.00  
Servicing Fee Support
    0.00  
 
       
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
       

Administration Fees

         
Gross Servicing Fee*
    95,360.63  
Master Servicing Fee
    2,542.12  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
       
 
       
Total Administration Fees
    97,902.75  
 
       

 
*Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP; MORGAN STANLEY
DEAN WITTER; PHH US MTG CORP

 



--------------------------------------------------------------------------------



 



Reserve Accounts

                                      Beginning     Current     Current    
Ending   Account Type   Balance     Withdrawals     Deposits     Balance    
Class X-A1 Pool 1 Comp. Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-A1 Pool 2 Comp. Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-A2 Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-B Sub Amount
    1,000.00       1,271.47       1,271.47       1,000.00  

Collateral Statement

         
Collateral Description
  Mixed ARM
 
       
Weighted Average Gross Coupon
    6.153266 %
Weighted Average Net Coupon
    5.778143 %
Weighted Average Pass-Through Rate
    4.972224 %
Weighted Average Remaining Term
    323  
 
       
Beginning Scheduled Collateral Loan Count
    979  
Number of Loans Paid in Full
    53  
Ending Scheduled Collateral Loan Count
    926  
 
       
Beginning Scheduled Collateral Balance
    305,053,409.51  
Ending Scheduled Collateral Balance
    284,457,170.34  
Ending Actual Collateral Balance at 28-Apr-2006
    284,457,439.74  
 
       
Monthly P&I Constant
    1,565,527.89  
Special Servicing Fee
    0.00  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Scheduled Principal
    1,298.80  
Unscheduled Principal
    20,594,940.37  

 



--------------------------------------------------------------------------------



 



                          Group   Group One     Group Two     Total    
Collateral Description
  Mixed ARM   6 Month LIBOR ARM   Mixed ARM
Weighted Average Coupon Rate
    6.187654       6.087318       6.153266  
Weighted Average Net Rate
    5.812614       5.712034       5.778143  
Weighted Average Remaining Term
    322       325       323  
Record Date
    04/28/2006       04/28/2006       04/28/2006  
Principal and Interest Constant
    1,034,805.16       530,722.73       1,565,527.89  
Beginning Loan Count
    615       364       979  
Loans Paid in Full
    34       19       53  
Ending Loan Count
    581       345       926  
Beginning Scheduled Balance
    200,505,135.01       104,548,274.50       305,053,409.51  
Ending Scheduled Balance
    187,167,815.82       97,289,354.52       284,457,170.34  
Scheduled Principal
    924.86       373.94       1,298.80  
Unscheduled Principal
    13,336,394.33       7,258,546.04       20,594,940.37  
Scheduled Interest
    1,033,880.30       530,348.79       1,564,229.09  
Servicing Fee
    62,664.56       32,696.07       95,360.63  
Master Servicing Fee
    1,670.88       871.24       2,542.12  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    969,544.86       496,781.48       1,466,326.34  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Additional Reporting – Deal Level
Miscellaneous Reporting

         
Rapid Prepay Event?
  NO
Underlying Certificate Balance
    177,633,287.78  
Underlying Certificate Interest
    406,567.18  
Underlying Certificate Principal
    3,926,522.60  

Additional Reporting – Group Level
Miscellaneous Reporting

         
Group One
       
One Month Libor Loan Balance
    103,232,472.16  
Six Month Libor Loan Balance
    83,935,343.66  
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
Pro Rata Senior Percent
    92.092612 %
Senior Percent
    96.046306 %
Senior Prepayment Percent
    96.046306 %
Subordinate Percent
    3.953694 %
Subordinate Prepayment Percent
    3.953694 %
 
       
Group Two
       
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
Pro Rata Senior Percent
    91.694688 %
Senior Percent
    95.847344 %
Senior Prepayment Percent
    95.847344 %
Subordinate Percent
    4.152656 %
Subordinate Prepayment Percent
    4.152656 %

 



--------------------------------------------------------------------------------



 



     
Loan Status Stratification/Credit Enhancement Statement

                                                                               
                        DELINQUENT       BANKRUPTCY       FORECLOSURE       REO
      TOTAL                                                                    
                              No. of     Principal             No. of      
Principal             No. of       Principal             No. of       Principal
            No. of       Principal       Loans     Balance             Loans    
  Balance             Loans       Balance             Loans       Balance      
      Loans       Balance  
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  26     8,675,332.71       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     26       8,675,332.71  
60 Days
  3     2,381,971.99       60 Days     0       0.00       60 Days     0      
0.00       60 Days     0       0.00       60 Days     3       2,381,971.99  
90 Days
  1     462,999.99       90 Days     0       0.00       90 Days     0       0.00
      90 Days     0       0.00       90 Days     1       462,999.99  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  1     185,466.73       180+ Days     0       0.00       180+ Days     0      
0.00       180+ Days     0       0.00       180+ Days     1       185,466.73    
                                                                           
 
  31     11,705,771.42             0       0.00             0       0.00        
    0       0.00             31       11,705,771.42  
 
                                                                               
                   
 
  No. of     Principal           No. of       Principal           No. of      
Principal           No. of       Principal           No. of       Principal
 
  Loans     Balance           Loans       Balance           Loans       Balance
          Loans       Balance           Loans       Balance
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  2.807775%     3.049782 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     2.807775%       3.049782 %
60 Days
  0.323974%     0.837374 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.323974%       0.837374 %
90 Days
  0.107991%     0.162766 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.107991%       0.162766 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.107991%     0.065200 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.107991%       0.065200 %                                    
                                         
 
  3.347732%     4.115122 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
3.347732%       4.115122 %  

                                 
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     57,317.33  

 



--------------------------------------------------------------------------------



 



     
Delinquency Status by Group

                                                                               
                          DELINQUENT       BANKRUPTCY       FORECLOSURE      
REO       TOTAL    Group One                                                    
                                          No. of   Principal             No. of
    Principal             No. of     Principal             No. of     Principal
            No. of     Principal       Loans   Balance             Loans    
Balance             Loans     Balance             Loans     Balance            
Loans     Balance  
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  16     5,938,332.03       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     16       5,938,332.03  
60 Days
  2     2,173,972.00       60 Days     0       0.00       60 Days     0      
0.00       60 Days     0       0.00       60 Days     2       2,173,972.00  
90 Days
  1     462,999.99       90 Days     0       0.00       90 Days     0       0.00
      90 Days     0       0.00       90 Days     1       462,999.99  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  1     185,466.73       180+ Days     0       0.00       180+ Days     0      
0.00       180+ Days     0       0.00       180+ Days     1       185,466.73    
                                                                           
 
  20     8,760,770.75             0       0.00             0       0.00        
    0       0.00             20       8,760,770.75  
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  2.753873%     3.172727 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     2.753873%       3.172727 %
60 Days
  0.344234%     1.161508 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.344234%       1.161508 %
90 Days
  0.172117%     0.247371 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.172117%       0.247371 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.172117%     0.099091 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.172117%       0.099091 %                                    
                                         
 
  3.442341%     4.680697 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
3.442341%       4.680697 %    

                                                                               
                          DELINQUENT       BANKRUPTCY       FORECLOSURE      
REO       TOTAL    Group Two                     1.183654%                      
                                                  No. of   Principal            
No. of     Principal             No. of     Principal             No. of    
Principal             No. of     Principal       Loans   Balance            
Loans     Balance             Loans     Balance             Loans     Balance  
          Loans     Balance  
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  10     2,737,000.68       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     10       2,737,000.68  
60 Days
  1     207,999.99       60 Days     0       0.00       60 Days     0       0.00
      60 Days     0       0.00       60 Days     1       207,999.99  
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                               
 
  11     2,945,000.67             0       0.00             0       0.00        
    0       0.00             11       2,945,000.67  
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  2.898551%     2.813258 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     2.898551%       2.813258 %
60 Days
  0.289855%     0.213795 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.289855%       0.213795 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                                         
 
  3.188406%     3.027053 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
3.188406%       3.027053 %    

 